Citation Nr: 1205585	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for lumbar strain prior to August 2, 2007.

2.  Entitlement to a rating in excess of 10 percent for lumbar strain from August 2, 2007, to August 4, 2009. 

3.  Entitlement to a rating in excess of 20 percent for lumbar strain since August 4, 2009. 

4.  Entitlement to service connection for bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to August 2001 and from October 2003 to April 2005.  He was served in to Iraq from March 2004 to March 2005.

This matter is on appeal from rating decisions of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2006, the RO denied service connection for a lumbar spine disorder.  Following the Veteran's disagreement, a July 2007 rating decision granted service connection and evaluated the lumbar strain disability as noncompensable.  He again disagreed.  In January 2008, the RO increased the rating to 10 percent, effective August 2, 2007.  In January 2011, the RO increased the rating again to 20 percent effective August 4, 2009.  

In AB v. Brown, 6 Vet. App. 35 (1993), the Veterans Claims Court held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Therefore, the issues are as reflected on the Title Page.

The Veteran testified before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is of record. 

In July 2009, the Board remanded the present matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  For the period prior to August 2, 2007, a low back disability was manifested by pain and painful movement with forward flexion in excess of 60 degrees, with no ankylosis or incapacitating episodes involving bed rest prescribed by a physician and treatment by a physician.  

2.  For the period from August 2, 2007, to August 4, 2009, a low back disability was manifested by pain and painful movement with forward flexion in excess of 60 degrees, with no ankylosis or incapacitating episodes involving bed rest prescribed by a physician and treatment by a physician.

3.  For the period since August 4, 2009, even when considering additional limitation of function due to pain, a low back disability did not result in forward flexion of the thoracolumbar spine of 30 degrees or less or unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence of incapacitating episodes; ankylosis, severe limitation of motion, or severe lumbosacral strain.

4.  A bilateral foot disorder has been associated with service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for lumbar strain prior to August 2, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  The criteria for a rating in excess of 10 percent for lumbar strain from August 2, 2007, to August 4, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5237 (2011).

3.  The criteria for a rating in excess of 20 percent for lumbar strain since August 4, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5237 (2011).

4.  A bilateral foot disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Increased Ratings for Lumbar Strain

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of a veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. 

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  A veteran's entire history is to be considered when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

In addition, under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Veteran contends that his lumbar strain disability is more painful and has limited his daily activities than the current ratings have considered.  His low back disability has been continuously rated under DC 5237.     

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) (IVDS Formula).  Ratings under the General Rating Formula, including lumbosacral strain, are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

In order to warrant a higher rating under the General Rating Formula, the evidence must show the following:

* 100% Unfavorable ankylosis of the entire spine; 
* 50% Unfavorable ankylosis of the entire thoracolumbar spine; 
* 40% Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;
* 10% Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour

In order to warrant a higher rating under the IVDS Formula, the evidence must show the following:

* 10% IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months;
* 20% IVDS with incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months; 
* 40% IVDS with incapacitating episodes having a total duration of at least 4 week but less than 6 weeks during the past 12 months. 

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2); see also Plate V. 

Prior to August 2, 2007

Turning first to the period prior to August 2007, the Board finds that range of motion was essentially normal during this appeal period.  Nonetheless, the Veteran consistently and credible reported pain with movement, though at first intermittent, and then daily.  Specifically, in July 2006, he indicated intermittent low back pain with stiffness.  His pain was objectively confirmed.  

In a September 2006 VA examination, the Veteran reported pain that was intermittent, then coming on every two weeks and lasting a couple of days.  He took Motrin.  He was prescribed pain medication in August 2007.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.  As the Veteran has experienced low back pain which has been objectively confirmed, the Board finds a 10 percent rating for painful movement is warranted prior to August 2, 2007.  

However, a 20 percent rating is not warranted for this period.  Specifically, in a July 2006 clinical note, the physician indicated that muscle tone and strength were good with unrestricted motion of the spine.  In the September 2006 VA examination, the Veteran's carriage and posture were normal.  There was no tenderness or muscle spasm.  He could flex to 95 degrees and backward extend to 35 degrees.  He could laterally flex to 40 degrees bilaterally and rotate to 35 degrees bilaterally.  With repetition there was no loss of range due to pain, fatigue, weakness or incoordination.  The VA examiner assessed intermittent lumbar strain.  

As the physical examination reflected forward flexion to 95 degrees and the combined range of motion totaled 240 degrees (based on the limitation of Note (2)), well above that required for a higher rating, the evidence does not support a rating above 10 percent.  Moreover, muscle spasms were specifically not found and the Veteran's gait and posture were normal.  Therefore, a rating higher than the now-assigned 10 percent is not warranted.

August 2007 to August 2009

After a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for this period.  As noted above, in order to warrant the next-higher 20 percent rating, the evidence must show forward flexion greater than 30 but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

In late August 2007, the Veteran's primary care clinician found full range of motion for all extremities and full strength.  He was slightly tender at the mid lumbar spine.  The clinician prescribed pain medication, analgesic balm to use as needed, warm moist heat and to continue the home exercises.  This evidence does not support a higher rating because range of motion was normal and there was no indication of muscle spasms or guarding.

Next, a January 2008 VA examination does not support a rating in excess of 10 percent during this time period.  Of note, the Veteran reported more frequent flare-ups, including during lifting activities, prolonged standing and prolonged walking with pain localized in the lower lumbar spine without radiculopathy or focal neurological deficit.  He denied additional weakness or restricted range of motion during flare-up or the use of a cane or brace.  He also denied any incapacitating episodes during the previous 12 months.  

While the physical examination revealed moderate spasm and tenderness to palpation, the Veteran's gait and alignment were normal.  Therefore, the muscle spasm (while characterized as moderate) was not severe enough to result in an abnormal gait or abnormal spinal contour.  As such, this evidence does not support a higher rating.

Moreover, range of motion showed forward flexion to 90 degrees, posterior flexion to 10 degrees, lateral flexion to 40 degrees bilaterally and rotary flexion to 50 degrees bilaterally.  As the physical examination reflected forward flexion to 90 degrees and the combined range of motion totaled 220 degrees (using the limits established by Note (2)), well above that required for a higher rating, the evidence does not support a rating above 10 percent.  

Even considering the Veteran's reports of pain at the extreme range of motion in all directions, and, while there was no additional weakness, fatigability, or incoordination, there was additional restricted range of motion or functional impairment following repetitive stress testing against resistance three times, the Board finds that none of the additional restrictions approximated the limitation of motion ranges or resulted in an abnormal gait or abnormal spinal contour such to warrant a higher rating.  

Next, in April 2008, the Veteran reported to his primary care clinician that his low back pain was worse and the Motrin was no longer effective, though he also reported that he may have injured his back at work lifting tires.  He continued to do his home stretches.  There was no shooting pain to the legs.  He reflected that his low back felt stiff.  The clinician noted tenderness to palpation at L1-L2 and some paraspinal spasms but no indication of an abnormal gait or contour.  No limitation to range of motion was reported.  He was prescribed Naxopren.

In a February 2009 physical therapy evaluation, the Veteran continued to report low back pain and that his back felt stiff throughout the day.  He described the pain as 7/10 but that he got relieve with pain medication.  Range of motion was lumbar flexion to 65 degrees.  Upon palpation, lumbar parspinals were tight with tenderness.  

While the Veteran continued to complain of pain throughout this appeal period, which is an important component of his disability, pain is anticipated by the rating criteria.  In essence, his report of pain is not, of itself, probative of a higher rating where, as here, the evidence demonstrates that he could always exceed forward flexion greater than 60 degrees.  Moreover, while extension was limited to 27 degrees in February 2009, there were no ranges listed for flexion or rotation and a combined rating could not be ascertained.  As such, the evidence does not support a higher rating.

Since August 4, 2009

Based on the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for the period from August 2009.  Specifically, forward flexion is not shown to be 30 degrees and ankylosis has not been shown.  

In an August 2009 VA examination, the Veteran reported that he had completed physical therapy, was using the Naprosyn, and continued to utilize the stretches and moist heat.  His back was worse when he stood long, bends, or tried to play basketball.  He walked with a normal gait and stood straight.  Significantly, forward flexion was to 50 degrees three times, with pain each time.  He tightened more each time until by the third repetition there was a very tight spasm to the right in the thoracolumbar area.  However, even with the tightening, his range of motion was not shown to be 30 degrees or less, either as a practical matter or as a functional matter.

Moreover, side bending was reported to 15 degrees to the right and left with the spasm already described, rotation was 30 degrees to the left, 25 to the right, and extension was to 15.  While more limitation of motion was noted that on previous examination, ankylosis (which is defined as a fixation of the spine) was not shown.  Therefore, this evidence does not support a higher rating.

Next, a September 2009 treatment note described the range of motion as normal.  Similarly, in May 2010 and February 2011, range of motion was noted to be normal.  This evidence weights against a finding that a rating in excess of 20 percent is warranted for this period on appeal.

With respect to higher ratings under the IVDS Formula, at no time during any of the appeal periods has the Veteran reported, nor does the evidence show incapacitating episodes.  As noted above, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

A September 2009 MRI examination of the lumbar spine found, for the first time, a herniated disc.  The Veteran denied numbness, weakness, radiation, and incontinence.  The clinician described the range of motion as normal.  The chronic low back pain with a herniated disc was assessed as stable with stretches and medication as needed.  

In the most recent examination, the Veteran's deep tendon reflexes and sensory and motor examination were completely normal.  He did not report any incapacitating episodes and denied missing any time at work for back pain, reporting instead that he would work through the pain.  He continued to work full time at the same store.  While IVDS is now shown, the evidence does not show incapacitating episodes and the Veteran has denied having incapacitating episodes and there is no basis for a higher rating under DC 5243.

Next, the criteria for DCs 5235 to 5243 also require evaluating associated neurologic abnormalities separately.  The record does not contain complaints from the Veteran of radiating pain into the legs; indeed he regularly denied this symptom to the VA primary care clinicians and to VA examiners.  Further, upon examination, muscle strength, tone, and mass were normal.  In no examination was he found to have neurological abnormalities.  Therefore, in the absence of objective medical evidence of neurological abnormalities, separate ratings are not warranted. 

In sum, the Veteran had never reported having incapacitating episodes.  There is no indication that the bed rest has ever been prescribed by a doctor nor has the Veteran so indicated.  The evidence shows that a private physician signed a note to the Veteran's employer in October 2010 requesting two days off from work for his lumbosacral strain; however, the private physician commented only that the Veteran needed time off from work to see how he would respond to medication.

Furthermore, no VA examiner found a history of incapacitation in the prior 12 months and the record is completely silent for any bed rest prescribed by a doctor.  Therefore, a higher rating is not warranted based on incapacitating episodes as defined by the regulation. 

When the Board remanded the claim for further development, the Veteran's Vocational Rehabilitation folder was obtained.  An evaluation noted he had contacted the Vocational Rehabilitation office for an evaluation in April 2009 and by May 2009 the evaluation was completed.  He reported his concerns about his employment in the tire department because of his back disorder and the office found that service-connected disabilities (in addition to his lumbar disability) did contribute to impairing his employability.  

However, another letter indicated the office was closing his file in August 2009 because he reported his plans to move out of state to pursue other employment opportunities.  As the Veteran is already service-connected for lumbar strain which was already evaluated as 20 percent disabling, that the Vocational Rehabilitation office found an impact on his employability was not new evidence. 

The Board finds the ratings currently assigned (10 percent prior to August 2, 2007, and 20 percent since) sufficiently encompasses impact on employment, which as of October 2010 consisted of two days off.  Further, a February 2011 VA primary care evaluation noted that he reported having been fired from his job and that he planned to pursue school full time; however, there was no indication as to why he was fired.  The Board finds that the Vocational Rehabilitation records otherwise provide no evidence that would support a higher rating.

With respect to the claims, the Board has considered the lay evidence as it pertains to the issues.   In essence, the Veteran asserts that his low back disability is worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 
6 Vet. App. at 470.  As a lay person, however, he is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993). 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

As such, the Board finds these objective records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright, 2 Vet. App. at 25 (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied, except for the assignment of a 20 percent rating for the period prior to August 2, 2007. 

Extraschedular Considerations

Next, the Board will consider whether referral for extraschedular considerations is warranted.  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's low back disability.  The competent evidence of record shows that his low back disability is primarily manifested by pain, spasms and some limitation of motion.  The applicable diagnostic code used to rate his disability provide for ratings based on limitation of motion.  He does not have any related neurological impairment. 

The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  Therefore, the Board finds that the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In this case, TDIU has not been raised by the evidence of record or by the Veteran himself.  Although he has claimed his low back disability causes functional impairment, he has never claimed his low back disability has precluded him from working at all.  Indeed, he regularly reported that he did not take time off from work and that he worked through the pain.  The medical evidence, moreover, does not objectively indicate occupational impairment due to his low back disability.  For these reasons, the Board finds Rice inapplicable.

Service Connection for Foot Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110(b) (West 2002); 
38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In addition, the law provides that veterans will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003. Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304. 

The Veteran testified before the undersigned that while he felt pain in his feet while on active duty, he did not seek treatment, because he was a non-commissioned officer (E-5) and felt pressure to attend to his duties.  See Transcript, p.11.  He also testified that he sought treatment from VA within one year of returning from Iraq and being released from active duty (April 2005).  See Transcript p.13

A review of the personnel records includes a March 2000 enlistment examination for the National Guard.  This examination found that his feet and lower extremities were clinically normal.  In particular, his feet were noted to have a normal arch.  In a March 2000 Report of Medical History, he denied having then or ever having had foot trouble or lameness.  

The Veteran entered active duty in October 2003.  A complete set of service treatment records are not of record.  He informed VA that his records were destroyed in a fire at a storage facility while he was deployed in Iraq and that little was salvaged from that deployment.  Indeed, submitted into the record were a few immunization records, edged with clear burn marks.  As well, service personnel with apparent knowledge of the fire submitted a statement indicating the Veteran's service treatment records from his deployment were not seen after his unit returned from Iraq.  

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim has been undertaken with this heightened duty in mind as there are missing records from the Iraq deployment; however, the Veteran testified before the undersigned that he did not seek treatment for his feet while deployed.

This is consistent with the few treatment records that are associated with the claims file.  In January 2004, the Veteran completed a pre-deployment survey.  He represented his health as very good and denied then being on a profile.  In February 2005, he completed a post-deployment assessment (he was scheduled to depart Iraq in March 2005).  He reported his health was the same or better, that he had been to sick call four times, he denied having had swollen, stiff, or painful joints, though he reported back pain and muscle aches.  He also denied numbness or tingling in the hands or feet.  

In the post-deployment health care provider review section, he described his health as good, denied developing any medical problems, denied being on a profile, and only had questions about his back.  

On a March 2005 Report of Medical Assessment, the Veteran represented that his overall health was the same since his last medical assessment or physical examination, and he denied suffering from any injury or illness on active duty for which he did not seek medical care.  Once again, the only question he had pertained to his back.  Therefore, the service treatment records do not show a chronic foot disorder.

Post-service evidence reflects that the Veteran filed the current claim in April 2007.  A May 2007 VA podiatry consultation indicated that he had complained to his VA primary care physician of a 3-year history of pain in the balls and heels of his feet.  He reported to the VA clinician that he had felt pain in his feet for years and that it began in Iraq when carrying heavy backpacks.  The VA clinician noted that the Veteran wore a size 12 shoe, despite his feet measuring for a size 13.5.  After an objective examination, the diagnosis was flexible flat foot, plantar fasciitis, and neuroma, second intermetatareal space.  

In an August 2007 VA feet examination, the Veteran's reported having had no trauma in service.  The diagnosis was planovalgus flat feet with a history of plantar fasciitis but no opinion as to etiology was rendered.      

The evidence in support of the claim includes an August 2009 VA feet examination.  At that time, the Veteran reported being seen for his feet while activated from 2003 to 2005.  He indicated that his feet hurt while marching in Iraq.  He also stated that he knew he had flat feet, but they had not hurt "before."  The diagnosis was planovalgus flat feet with plantar fasciitis.

The examiner noted that while the Veteran walked with a normal gait, when he stood he had no arches whatsoever.  This examiner, who also conducted a simultaneous VA spine examination for the already-service connected lumbar spine disability, then opined: "there is a definite relationship between his back as well as his foot disorders and his military active duty service."  The VA examiner reached this opinion after a review of the claims file and post-service VA treatment records, in particular a May 2007 VA podiatrist indicated that the Veteran reported several years of pain in the heels and balls of the feet.    

The evidence that weighs against the claim includes a February 2011 VA feet examination.  At that time, the Veteran reported that his arches, heels, and the balls of his feet were painful.  Following an X-ray, the impression was congenital bilateral pes planus.  

The VA examiner remarked that these were the feet the Veteran was born with and that nothing he did during service caused the foot structure that he had as of the date of the VA examination.  His foot structure would be the same had he never served.  The examiner stressed that the Veteran was simply at the age when rigid congenital flat feet could become symptomatic.  The VA examiner noted that the Veteran's report that he did not have any profiles in service verified that he did well in service.  The VA examiner also provided an April 2011 addendum statement that he had reviewed the claims file and his opinion had not changed.  

While the February 2011 examiner found that the Veteran's flat feet were a congenital disorder, which suggests that it preexisted service, the Board finds that the Veteran was nonetheless sound when he entered service.  Of note, the evidence is not clear and unmistakable that he had a preexisting foot disorder because the March 2000 National Guard examination found that his feet were normal.  

Despite the Veteran's later statements that he sought treatment for his feet in service, the Board places greater weight on his early statements that he did not.  While there are very few service treatment records, the ones of file are consistent that he did not seek any medical treatment for his feet during service.

Nonetheless, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the evidence is in equipoise on the issue of whether the Veteran's current foot disorder is related to service.

On one hand, the August 2009 VA feet examiner found a definite relationship between the Veteran's foot disorder and service.  On the other hand, the February 2011 examiner found no relationship and suggested that the foot disorder was congenital.  The 2009 examiner had the claims file for review, the February 2011 examiner did not; however, it appears that both examiners accurately reported the Veteran's history and did not misstate any material fact.  As such, the Board finds that both examinations were adequate for evaluation purposes.

Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for a bilateral foot disorder.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to the claim for service-connection, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the claims for increased ratings, the claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for a higher initial rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in March 2006.   

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

VA has obtained the available service treatment records, assisted the Veteran in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file and he has not contended otherwise.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims. 

The Board has looked into the Veteran's file on the "Virtual VA" system and observes that there are no treatment records in that file that were received prior to the transfer of the claims file to the Board but were not reviewed as of supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

A 10 percent rating, but no more, for lumbar strain prior to August 2, 2007, is granted subject to the law and regulations governing the payment of monetary benefits. 

A rating in excess of 10 percent for lumbar strain from August 2, 2007, to August 4, 2009, is denied. 

A rating in excess of 20 percent for lumbar strain since August 4, 2009, is denied.

Service connection for bilateral foot disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


